                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,          )             CASE NO. 1:19-cv-00145
                                       )
          Plaintiff,                   )             JUDGE DAN AARON POLSTER
                                       )             MAGISTRATE JUDGE THOMAS M.
          v.                           )             PARKER
                                       )
SOUTH UNIVERSITY OF OHIO, LLC, et al., )             POSITION STATEMENT OF DIGITAL
                                       )             MEDIA SOLUTIONS, LLC PURSUANT
          Defendants.                  )             TO COURT’S ORDER REGARDING
                                       )             TERMINATION OF RECEIVERSHIP

       Plaintiff Digital Media Solutions, LLC, (“DMS”), by and through its undersigned counsel,

respectfully submits this statement in response to the Court’s Order entered on April 26, 2019

[ECF No. 285]:

       1.      On January 18, 2019 DMS filed a Verified Complaint for breach of contract seeking

to recover $252,737 plus interest, costs, and expenses from Defendants. [ECF No. 1].

       2.      Thereafter, Defendants answered the Complaint and admitted they owed the above

sum to DMS. [ECF No. 2].

       3.      On April 26, 2019, this Court entered an Order advising of its intention to terminate

the Receivership effective May 31, 2019, and invited the interested parties to file “position

statements concerning specific items they believe should be included in the final order terminating

the receivership.” [ECF No. 285].

       4.      In response, DMS respectfully submits that the Receivership Case should not be

terminated unless and until either: (i) a procedure is put in place to file and allow claims against

the Receivership Entities, and to pay such allowed claims from the Receivership Entities’ assets,

or (ii) the Receiver is directed to place DCEH and the related Receivership Entities into Chapter 7

Bankruptcy.
       5.      Alternatively, DMS requests that the Court include in the final order terminating

this Receivership that the Receivership Entities are obligated to DMS for the sum certain of

$252,737 plus interest, costs, and expenses.


                                               Respectfully submitted,

                                               /s/ Audrey K. Bentz
                                               STEVEN G. JANIK (0021934)
                                               AUDREY K. BENTZ (0081361)
                                               JANIK L.L.P.
                                               9200 South Hills Blvd., Suite 300
                                               Cleveland, Ohio 44147
                                               Phone: (440) 838-7600 * Fax: (440) 838-7601
                                               Email: Steven.Janik@janiklaw.com
                                                      Audrey.Bentz@janiklaw.com

                                               Counsel for Plaintiff
